Exhibit 10.5

ATRECA, INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

for

TITO SERAFINI

This Amended and Restated Executive Employment Agreement (the “Agreement”), made
between Atreca, Inc. (the “Company”) and Tito Serafini (the “Executive”)
(collectively, the “Parties”), is effective as of November 11, 2020 (the
“Effective Date”).

WHEREAS, Executive and the Company previously entered into that certain
Executive Employment Agreement, dated June 26, 2018 (the “Employment Agreement”)
which has governed the terms and conditions of Executive’s employment with the
Company to date;

WHEREAS, the Company desires for Executive to continue to provide services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for such services, as set forth in this Agreement;

WHEREAS, the Company and Executive acknowledge that Executive has served as
Chief Strategy Officer since on or around April 16, 2018 and Executive
represents that he is not aware of any events or actions that have occurred
since such date that would give rise to his resignation of employment for Good
Reason (as defined and set forth below) as of the date he is executing this
Agreement; and

WHEREAS, the Company and Executive desire to amend and restate the Employment
Agreement such that this Agreement provides all of the terms and conditions of
Executive’s continued employment with the Company as of the Effective Date; and

WHEREAS, Executive wishes to continue to be employed by the Company and to
provide personal services to the Company in return for certain compensation and
benefits, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree that the
Employment Agreement is amended, restated and superseded by this Agreement, and
shall be of no further force or effect, and the Parties further agree as
follows:

1.         Employment by the Company.

1.1       Position.  Executive shall continue to serve as the Company’s Chief
Strategy Officer.  During the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and



1.

--------------------------------------------------------------------------------

attention to the business of the Company, except for approved vacation periods
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

1.2       Duties and Location.  As Chief Strategy Officer Executive shall be
directly responsible for oversight regarding research, preclinical development,
technology, and will have input on intellectual property, have key involvement
in certain outward-facing activities, such as with respect to fundraising and
business development, and shall continue to perform such other duties of at
least equivalent level as are required by the Company’s Chief Executive Officer,
to whom Executive will report.  Executive’s primary office location shall be the
Company’s South San Francisco, California office.  The Company reserves the
right to reasonably require Executive to perform Executive’s duties at places
other than Executive’s primary office location from time to time, and to require
reasonable business travel.  The Company may modify Executive’s job title and
duties as it deems necessary and appropriate in light of the Company’s needs and
interests from time to time, subject to Section 7.

1.3       Policies and Procedures.  The employment relationship between the
Parties shall continue to be governed by the general employment policies and
practices of the Company, as adopted or modified from time to time in the
Company’s discretion, except that when the terms of this Agreement differ from
or are in conflict with the Company’s general employment policies or practices,
this Agreement shall control.

2.         Compensation.

2.1       Salary.  For services to be rendered hereunder, Executive shall
receive a base salary at the rate of four-hundred-fifty-six thousand
seven-hundred-fifty dollars ($456,750.00) per year (the “Base Salary”), subject
to standard payroll deductions and withholdings and payable in accordance with
the Company’s regular payroll schedule.  As an exempt salaried employee,
Executive will be required to work the Company’s normal business hours, and such
additional time as appropriate for Executive’s work assignments and position,
and Executive will not be entitled to overtime compensation.

2.2       Bonus.  Executive will be eligible for an annual discretionary bonus
of up to forty percent (40%) of Executive’s Base Salary (the “Annual Bonus”),
under the terms herein and in the Company’s written bonus plan applicable to
executives.  Whether Executive receives an Annual Bonus for any given year, and
the amount of any such Annual Bonus, will be determined by the Company’s Board
of Directors (the “Board”), the Compensation Committee of the Board, or the
Chief Executive Officer (the “CEO”), as applicable,  in its sole discretion,
based upon the Company’s and Executive’s achievement of objectives to be
determined on an annual basis by the Board, the Compensation Committee of the
Board, or the CEO, as applicable.  In order to earn and receive payment of an
Annual Bonus (including a prorated Annual Bonus), Executive must be an active



2.

--------------------------------------------------------------------------------

employee of the Company on the date that any such Annual Bonus is paid.  Any
such Annual Bonus will be paid no later than March 15 of the calendar year after
the applicable bonus year.

3.         Standard Company Benefits. Executive shall continue to be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans and applicable policies that
may be in effect from time to time and provided by the Company to its employees.
 The Company reserves the right to cancel or change the benefit plans or
programs it offers to its employees at any time.  Additional information
regarding these benefits is available upon request.

4.         Expenses.  The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in furtherance of
or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

5.         Equity. Any and all Equity Awards granted to Executive prior to the
Effective Date will continue to be governed by the terms of the applicable stock
option and equity incentive award plans or agreements and grant notices.  For
purposes of this Agreement, “Equity Awards” shall mean all stock options,
restricted stock and restricted stock units and such other equity awards granted
to Executive prior to, or after, the Effective Date pursuant to the Company’s
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof.

6.         At-Will Employment.  Executive’s employment relationship remains
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause (as defined below) or advance
notice.

7.         Termination of Employment.

7.1       Termination without Severance:

(i)         Termination for Cause; Death or Disability.  If the Company
terminates Executive’s employment for Cause, or if Executive’s employment
terminates as a result of Executive’s death or disability, then (a) Executive
will no longer vest in any Equity Awards, (b) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), (c) Executive will not be entitled to any Severance
Benefits (as defined below), and (d) Executive shall resign from all positions
and terminate any relationships as an employee, advisor, officer or director
with the Company and any of its affiliates, each effective on the date of
employment termination.



3.

--------------------------------------------------------------------------------

(ii)        Resignation Without Good Reason.  If Executive resigns his
employment without Good Reason (as defined below), then (a) Executive will no
longer vest in any Equity Awards (other than in connection with any continued
Board membership, if applicable), (b) all payments of compensation by the
Company to Executive hereunder will terminate immediately (except as to amounts
already earned and amounts relating to non-employee director compensation that
may be provided in connection with any continued Board membership, if
applicable), and (c) Executive will not be entitled to any Severance Benefits.

7.2       Termination with Severance: Termination Without Cause; Resignation for
Good Reason.  In the event Executive’s employment with the Company is terminated
by the Company without Cause (other than as a result of Executive’s death or
disability), or Executive resigns his employment for Good Reason (either such
termination referred to as a “Qualifying Termination”), then, (i) provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), and (ii) subject to Paragraph 8
(“Conditions to Receipt of Severance Benefits”) and Executive’s continued
compliance with the terms of this Agreement (including the Confidentiality
Agreement), the Company shall provide Executive with severance benefits in
accordance with the terms below (separately or collectively, the “Severance
Benefits”):

(i)         Qualifying Termination not in Connection with a Change in Control.
 In the event of a Qualifying Termination that occurs at any time other than
within the sixty (60)-day period prior to the closing of a Change in Control (as
defined below) or within the twelve (12)-month period following the closing of a
Change in Control, Executive will be eligible to receive the following Severance
Benefits from the Company:

(a)        Severance. The equivalent of nine (9) months of Executive’s Base
Salary in effect as of the date of Executive’s employment termination, subject
to standard payroll deductions and withholdings (the “Cash Severance”); and (b)
the equivalent of nine (9) months of the cost of Executive’s COBRA premiums
needed to continue Executive’s medical, dental and vision insurance coverage
(including coverage for eligible dependents, if applicable), subject to standard
payroll deductions and withholdings (the “COBRA Severance”).  The Cash Severance
and COBRA Severance will be paid in a lump sum within sixty (60) days following
Executive’s Separation from Service, provided the Separation Agreement (as
described in Paragraph 8) has become effective.  Executive may, but is not
obligated to, use the COBRA Severance payment toward the cost of COBRA premiums.

(b)        Accelerated Vesting.  As additional Severance Benefits: (i) vesting
of Executive’s time-based vesting Equity Awards shall be accelerated such that
one hundred percent (100%) of the shares subject to such Equity Awards shall be
deemed immediately vested, and exercisable (to the extent applicable), as of
Executive’s last



4.

--------------------------------------------------------------------------------

day of employment; and (ii) vesting of Executive’s performance-based vesting
Equity Awards shall be accelerated as if all performance goals were achieved at
the 100% level of performance applicable to such awards, and such number of
shares subject to such Equity Awards shall be deemed immediately vested, and
exercisable (to the extent applicable), as of Executive’s last day of
employment.

(ii)        Qualifying Termination in Connection with a Change in Control. In
the event of a Qualifying Termination that occurs within the sixty (60)-day
period prior to the closing of a Change in Control or within the twelve
(12)-month period following the closing of a Change in Control, Executive will
be eligible to receive the following Severance Benefits from the Company:

(a)        Severance.  The equivalent of: (i) twelve (12) months of Executive’s
Base Salary in effect as of the date of Executive’s employment termination,
subject to standard payroll deductions and withholdings (the “CIC Cash
Severance”); and (ii) twelve (12) months (i.e., 1x) of Executive’s target Annual
Bonus for the applicable bonus year in which the termination of employment
occurs, subject to standard payroll deductions and withholdings (the “Annual
Bonus Severance”); and (iii) twelve (12) months of the cost of Executive’s COBRA
premiums needed to continue Executive’s medical, dental and vision insurance
coverage (including coverage for eligible dependents, if applicable), subject to
standard payroll deductions and withholdings (the “CIC COBRA Severance”).  The
CIC Cash Severance, Annual Bonus Severance, and CIC COBRA Severance will be paid
in a lump sum within sixty (60) days following Executive’s Separation from
Service, provided the Separation Agreement (as described in Paragraph 8) has
become effective.  Executive may, but is not obligated to, use the CIC COBRA
Severance payment toward the cost of COBRA premiums.

(b)        Accelerated Vesting.  As additional Severance Benefits: (i) vesting
of Executive’s time-based vesting Equity Awards shall be accelerated such that
one hundred percent (100%) of the shares subject to such Equity Awards shall be
deemed immediately vested, and exercisable (to the extent applicable), as of
Executive’s last day of employment; and (ii) vesting of Executive’s
performance-based vesting Equity Awards shall be accelerated as if all
performance goals were achieved at the 100% level of performance applicable to
such awards, and such number of shares subject to such Equity Awards shall be
deemed immediately vested, and exercisable (to the extent applicable), as of
Executive’s last day of employment.

8.         Conditions to Receipt of Severance Benefits.

8.1       General Conditions.  The receipt of the Severance Benefits, will be
subject to Executive signing and not revoking a separation agreement and release
of claims in substantially the form attached hereto as Exhibit A within sixty
(60) days following the date of Executive’s Separation from Service (the
“Separation Agreement”), as



5.

--------------------------------------------------------------------------------

countersigned by the Company.  No Severance Benefits will be paid or provided
until the Separation Agreement becomes effective.  Furthermore, as preconditions
to Executive’s receipt of any Severance Benefits, as of the date the Separation
Agreement becomes effective: (i) Executive will return to the Company all
Company documents (and all copies thereof) and other Company property within
Executive’s possession, custody or control, and (ii) only if so requested by the
Board, Executive shall also resign from and terminate any relationships as an
advisor and director and any and all other positions Executive holds with the
Company and any of its affiliates.

8.2       Clawback and Recovery.  All Severance Benefits provided under this
Agreement will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law.  In addition, the Board may
impose such other clawback, recovery or recoupment provisions as the Board
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of common stock of
the Company or other cash or property upon the occurrence of a termination of
employment for Cause.

9.         Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

(i)         Cause.  For purposes of this Agreement, “Cause” for termination will
mean any of the following conditions which is not cured, if curable, by
Executive within thirty (30) days after receipt of written notice from the
Company specifying the claimed grounds for Cause:  (a) commission of any felony
or crime involving dishonesty; (b) willful participation in any fraud against
the Company; (c) willful breach of Executive’s material duties to the Company;
(d) willful and material damage to any property of the Company; (e) willful
misconduct or other violation of Company policy that causes material harm to the
Company; (f) willful and material breach of any written agreement with the
Company; and (g) willful conduct by Executive which in the good faith and
reasonable determination of the Board demonstrates gross unfitness to serve.
 The determination as to whether Executive is being terminated for Cause shall
be made in good faith by the Company.  The foregoing definition does not in any
way limit the Company’s ability to terminate Executive’s employment at any time.

(ii)        Change in Control.  For purposes of this Agreement, “Change in
Control” shall have the same meaning given it in the Company’s 2019 Equity
Incentive Plan, as may be amended or restated.

(iii)       Good Reason.  For purposes of this Agreement, Executive shall have
“Good Reason” for resignation from employment with the Company if any of the
following



6.

--------------------------------------------------------------------------------

actions are taken by the Company without Executive’s prior written consent:  
(a) a material reduction in Executive’s Base Salary, which the parties agree is
a reduction of at least ten percent (10%) of Executive’s Base Salary (unless
pursuant to a salary reduction program applicable generally to the Company’s
similarly situated employees); (b) a material reduction in Executive’s duties
(including responsibilities and/or authorities), provided, however, that a
change in job position (including a change in title) shall not be deemed a
“material reduction” in and of itself unless Executive’s new duties are
materially reduced from the prior duties; (c) a material breach by the Company
of any written agreement between Executive and the Company; or (d) relocation of
Executive’s principal place of employment to a place that increases Executive’s
one-way commute by more than fifty (50) miles as compared to Executive’s
then-current principal place of employment immediately prior to such relocation.
 In order to resign his employment for Good Reason, Executive must provide
written notice to the Company’s CEO within forty-five (45) days after the first
occurrence of the event giving rise to Good Reason setting forth the basis for
Executive’s resignation, allow the Company at least forty-five (45) days from
receipt of such written notice to cure such event, and if such event is not
reasonably cured within such period, Executive must resign from all employment
and officer positions Executive then holds with the Company not later than
fifteen (15) days after the expiration of the cure period.  In connection with
any resignation for Good Reason, Executive shall also resign from and terminate
any relationships as an advisor and director and any and all other positions
Executive holds with the Company and any of its affiliates, if so requested by
the Board.

(iv)       Willful.  For purposes of this Agreement, no act or failure to act on
Executive’s part shall be considered “willful” unless it is done, or omitted to
be done, by Executive intentionally, in bad faith or without reasonable belief
that the action or omission was in the best interests of the Company.

10.       Section 409A.   It is intended that all of the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment.
 Notwithstanding any provision to the contrary in this Agreement, if Executive
is deemed by the Company at the time of Executive’s Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement



7.

--------------------------------------------------------------------------------

with the Company are deemed to be “deferred compensation”, then to the extent
delayed commencement of any portion of such payments is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, such payments shall not be provided to
Executive prior to the earliest of (i) the expiration of the six (6)-month
period measured from the date of Executive’s Separation from Service with the
Company, (ii) the date of Executive’s death or (iii) such earlier date as
permitted under Section 409A without the imposition of adverse taxation.  Upon
the first business day following the expiration of such applicable Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Paragraph shall
be paid in a lump sum to Executive, and any remaining payments due shall be paid
as otherwise provided herein or in the applicable agreement. No interest shall
be due on any amounts so deferred.   To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A.  Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

11.       Parachute Payments.  If any payment or benefit (including payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Paragraph, would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Transaction Payment are paid to Executive, which of the
following two alternative forms of payment would result in Executive’s receipt,
on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”).  For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could



8.

--------------------------------------------------------------------------------

be obtained from a deduction of such state and local taxes).  If a Reduced
Payment is made, (x) Executive shall have no rights to any additional payments
and/or benefits constituting the Transaction Payment, and (y) reduction in
payments and/or benefits shall occur in the manner that results in the greatest
economic benefit to Executive as determined in this paragraph.  If more than one
method of reduction will result in the same economic benefit, the portions of
the Transaction Payment shall be reduced pro rata.  Unless Executive and the
Company otherwise agree in writing, any determination required under this
Paragraph shall be made in writing by the Company’s independent public
accountants (the “Accountants”), whose determination shall be conclusive and
binding upon Executive and the Company for all purposes.  For purposes of making
the calculations required by this Paragraph, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  Executive and the Company shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Paragraph.  The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Paragraph as well as any costs incurred by
Executive with the Accountants for tax planning under Sections 280G and 4999 of
the Code.

12.       Proprietary Information Obligations.

12.1     Confidential Information Agreement.  On or around April 17, 2012,
Executive entered into that certain  Employee Confidential Information and
Inventions Assignment Agreement (the “Confidentiality Agreement”), which remains
in full force and effect.

12.2     Third-Party Agreements and Information.  Executive represents and
warrants that Executive’s employment by the Company does not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform Executive’s duties to the Company without
violating any such agreement.  Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, that would be used in connection
with Executive’s employment by the Company, except as expressly authorized by
that third party. During Executive’s employment by the Company, Executive will
use in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

13.       Outside Activities During Employment.

13.1     Non-Company Business.  Except with the prior written consent of



9.

--------------------------------------------------------------------------------

the CEO, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor.  Executive
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of Executive’s duties hereunder or
present a conflict of interest with the Company.

13.2     No Adverse Interests.  Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

14.       Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or in equity, arising from or relating to the
enforcement, breach, performance, negotiation, execution, or interpretation of
this Agreement, Executive’s employment, or the termination of Executive’s
employment, including but not limited to statutory claims, shall be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16 and to the fullest
extent permitted by law by final, binding and confidential arbitration, by a
single arbitrator, in San Francisco, California, conducted by JAMS, Inc.
(“JAMS”) under the then applicable JAMS rules and procedures for employment
disputes (available upon request and also currently available at
 https://www.jamsadr.com/rules-employment-arbitration).  By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The Company acknowledges that Executive will have the right to be represented by
legal counsel at any arbitration proceeding.  In addition, all claims, disputes,
or causes of action under this Paragraph, whether by Executive or the Company,
must be brought in an individual capacity, and shall not be brought as a
plaintiff (or claimant) or class member in any purported class or representative
proceeding, nor joined or consolidated with the claims of any other person or
entity.  The arbitrator may not consolidate the claims of more than one person
or entity, and may not preside over any form of representative or class
proceeding.  To the extent that the preceding sentences regarding class claims
or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  This paragraph shall not
apply to any action or claim that cannot be subject to mandatory arbitration as
a matter of law, including, without limitation, claims brought in court pursuant
to the California Private Attorneys General Act of 2004, as amended, the
California Fair Employment and Housing Act, as amended, and the California Labor
Code, as amended, to the extent such claims are not permitted by applicable
law(s) to be submitted to mandatory arbitration and the applicable law(s) are
not preempted by the Federal Arbitration Act or otherwise invalid (collectively,
the “Excluded Claims”).  In the event Executive intends to bring multiple
claims, including one of the Excluded Claims listed above, the Excluded Claims
may be publicly filed with a court, while any other claims will remain subject
to mandatory arbitration. The arbitrator shall:  (a) have the authority to
compel adequate discovery for the



10.

--------------------------------------------------------------------------------

resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
 The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law.  The Company shall
pay all JAMS’ arbitration fees in excess of the amount of administration fees
that would be required of Executive if the dispute were decided in a court of
law.  Nothing in this Agreement is intended to prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

15.       General Provisions.

15.1     Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

15.2     Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties insofar as possible under applicable law.

15.3     Waiver.  Any waiver of any breach of any provisions of this Agreement,
or rights hereunder, must be in writing to be effective, and shall not thereby
be deemed to be a waiver of any preceding or succeeding breach or rights of the
same or any other provision of this Agreement.

15.4     Complete Agreement / Representations.  Executive acknowledges and
agrees that Executive has been paid all compensation owed for all time worked
for the Company, and other than the current payroll, has not earned and is not
entitled to receive any other compensation or benefits from the Company other
than as set forth in this Agreement.  Executive further represents that
Executive is not aware of any events or actions that have occurred during
Executive’s employment with the Company that would give rise to Executive’s
ability to resign Executive’s employment for Good Reason under the Employment
Agreement, or any other plan, policy or agreement.  This Agreement, together
with the Confidentiality Agreement, constitutes the entire agreement between
Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter.  This Agreement is entered into without reliance on any
promise or representation, written or oral, other than



11.

--------------------------------------------------------------------------------

those expressly contained herein, and it supersedes any other such promises,
warranties or representations (including without limitation the Employment
Agreement, and any other employment terms, offer letter or employment agreement
Executive may have entered into or discussed with the Company, and Executive
further acknowledges and agrees that as of the Effective Date, Executive will no
longer be eligible for, nor entitled to, any compensation or benefits under the
Employment Agreement or any offer letter or agreement).  This Agreement cannot
be modified or amended except in a writing signed by a duly authorized officer
of the Company.

15.5     Counterparts.  This Agreement may be executed and delivered in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement, and delivery via facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

15.6     Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

15.7     Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

15.8     Tax Withholding and Indemnification.    All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities.  Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

15.9     Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California without regard to conflicts of law principles.

[Signature page follows]





12.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Executive Employment Agreement on the dates below.



ATRECA, INC.











By:

/s/ John A. Orwin



John A. Orwin



President & Chief Executive Officer











Date:

11/11/2020











EXECUTIVE











/s/ Tito Serafini



Tito Serafini



Chief Strategy Officer











Date:

11/10/2020





13.

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEPARATION AGREEMENT

In exchange for the severance benefits to be provided to me, Tito Serafini, by
Atreca, Inc. (the “Company”) pursuant to my Amended and Restated Executive
Employment Agreement with the Company (the “Employment Agreement”), and the
Company’s agreement therein and herein, I hereby provide the following release
under this Form of Separation Agreement (the “Release”).

I hereby generally and completely release the Company and its parents,
subsidiaries, successors, predecessors, and affiliates, and each of their
respective current and former directors, officers, employees, stockholders,
shareholders, agents, attorneys, insurers, and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment or the termination of that employment; (b) all claims
related to my compensation or benefits, including salary, bonuses, commissions,
vacation pay, paid time off, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests; (c) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, provincial and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following claims are not
included in my release: (a) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement; the charter, bylaws, or
operating agreements of the Company; or under applicable law; (b) any rights
that I may have to insurance coverage under any directors or officers liability
insurance, other insurance policies of the Company, COBRA or any similar state
law; (c) any claims for workers’ compensation, state disability or unemployment
insurance benefits; (d) any continuing rights I may have after the date I sign
this Release as a shareholder of the Company; (e) any rights which cannot be
waived as a matter of law; (f) rights to any vested benefits or other vested
compensation; or (g) any claims arising after the date I sign this Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), and that the consideration for the waiver and release in the
preceding paragraph



14.

--------------------------------------------------------------------------------

hereof is in addition to anything of value to which I was already entitled.  I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (a) my waiver and release do not apply to any rights or claims that
may arise after the date I sign this Release; (b) I should consult with an
attorney prior to signing this Release (although I may choose voluntarily not do
so); (c) I have 21 days to consider this Release (although I may choose
voluntarily to sign this Release earlier); (d) I have seven days following the
date I sign this Release to revoke it by providing written notice to the Board
of Directors; and (e) this Release will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after I
sign this Release.

By signing this Release, the Company hereby releases me, and my respective
agents, attorneys, representatives and assigns, from any and all claims,
liabilities, or obligations of every kind and nature, whether they are known or
unknown, arising out of, or in any way related to, events, acts, conduct, or
omissions that occurred prior to or on the date the Company signs this Release;
provided, however, that the Company’s release herein shall not extend to claims
arising from any of my contractual or statutory obligations to refrain from the
use or disclosure of proprietary or trade secret information belonging to the
Company; nor to any claims arising from my willful misconduct or breach of
fiduciary or other duties owed to the Company that caused material injury to the
Company.

I and the Company acknowledge having read and understood Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.”  I and the Company hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to our respective releases of any
claims hereunder.

Nothing in this Release or the Agreement shall prevent me from filing a charge
or complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”), nor
from communicating with any Government Agencies or otherwise participating in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  However, I understand and agree that, to the maximum extent permitted
by law, I am otherwise waiving any and all rights I may have to individual
relief based on any claims I have released and any rights I have waived by
signing this Release, provided that this Release does not limit my right to
receive any award for information provided to the Securities and Exchange
Commission.



15.

--------------------------------------------------------------------------------

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.  I further
acknowledge that, other than the severance benefits that will be provided to me
pursuant to the Employment Agreement upon the effectiveness of this release,
among other required conditions, I have not earned and will not receive from the
Company any additional compensation, severance, or benefits, with the exception
of any vested right I may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account) or any continued equity
vesting benefits or non-employee director compensation that may be provided in
connection with any continued Board membership after my employment separation
date, if applicable.

I further acknowledge my continuing obligations under my Employee Confidential
Information and Inventions Assignment Agreement.

I hereby agree not to disparage the Company or any of its officers, directors,
employees, shareholders, and agents, in any manner likely to be harmful to its
or their business, business reputations or personal reputations; provided that I
may respond accurately and fully to any question, inquiry or request for
information when required by the legal process or in connection with a
government investigation.  In addition, nothing in this release is intended to
prohibit or restrain me in any manner from making disclosures that are protected
under the whistleblower provisions of federal law or regulation or under other
applicable law or regulation.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 21 days following the date it
is provided to me, and not revoke it.



ATRECA, INC.

    

TITO  SERAFINI, PH.D.







By:









Name:





(Signature)

Title:





Date:



Date:





















16.

--------------------------------------------------------------------------------